DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP 2010194757 A cited in IDS) in view of Isozaki et al. (US 2007/0179233 A1). It is noted that the disclosures of Sakagami et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-14, Sakagami et al. disclose a multilayer sheet 1 (resin laminate) comprising skin layer 3a (outermost resin sheet), core layer 3b (inner resin sheet) and skin layer 3a (outermost resin sheet), wherein the skin layers 3a are the outermost layers made of polycarbonate resin and the core layer comprises polycarbonate resin (see Abstract). The core layer comprises a laser light energy absorbing material that provides excellent laser color ability when laser-marked, the contrast between the fabric color and the printed part is increased, and clear characters, symbols, and images can be obtained (see page 5, paragraph 7). That is, the core layer is a laser marking layer. The laser light energy absorbing material can be metal oxide such as titanium oxide, i.e. white pigment (see page 6, paragraph 2). The titanium oxide is identical to the white pigment utilized in the present invention for the inner resin sheet (see paragraph 0046 of published application). That is, the core layer is a white core layer. Further, the maximum thickness of the multilayer sheet can be (or exceed) 800 microns (see page 4, paragraph 2). The thickness of skin layer (outermost layer) can be 28 microns and the thickness of core layer (inner layer) can be 44 microns (see page 11, paragraph 2). The multilayer sheet is used for an electronic passport laminate sheet (security card or ID card) (see page 12, paragraph 3).
Sakagami et al. do not disclose the outermost resin sheet (skin layer) comprises a polycarbonate resin (A) and polycarbonate resin (B) as presently claimed. Sakagami et al. do not disclose inner resin sheet (core layer) comprises a polycarbonate resin as presently claimed.
Isozaki et al. disclose a polycarbonate resin composition that exhibits excellent balance among fluidity, rigidity, heat resistance, and impact resistance, while maintaining flame retardance but also an excellent performance of recycling efficiency (see Abstract). The polycarbonate resin composition comprises a resin mixture comprising 10 to 100 mass% of an aromatic polycarbonate resin A-1 and 90 to 0 mass% of aromatic polycarbonate resin A-2 (see Abstract). This overlaps with presently claimed mass ratio. The polycarbonate resins A-1 and A-2 have a viscosity average molecular weight of 10,000 to 50,000 (see paragraph 0027). Accordingly, a viscosity average molecular weight of aromatic polycarbonate resin A-1 is 10,000 to 50,000 and a viscosity average molecular weight of aromatic polycarbonate resin A-2 is 10,000 to 50,000.
In light of motivation for using polycarbonate composition disclosed by Isozaki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polycarbonate composition of Isozaki et al. as the polycarbonate resin in outermost layers (skin layers) and in inner layer (core layer) in Sakagami et al. in order to provide excellent balance among fluidity, rigidity, heat resistance, and impact resistance, while maintaining flame retardance but also an excellent performance of recycling efficiency, and thereby arrive at the claimed invention.
Accordingly, Sakagami et al. in view of Isozaki et al. disclose outermost layer (skin layer) comprising aromatic polycarbonate resin A-1 having viscosity average molecular weight of 10,000 to 50,000 and aromatic polycarbonate resin A-2 having viscosity average molecular weight of 10,000 to 50,000 as well as inner layer (core layer) having aromatic polycarbonate resin A-1 having viscosity average molecular weight of 10,000 to 50,000 and aromatic polycarbonate resin A-2 having viscosity average molecular weight of 10,000 to 50,000.
Sakagami et al. in view of Isozaki et al. disclose the resin laminate as set forth above. Sakagami et al. in view of Isozaki et al. do not disclose each of the resins forming the outermost resin sheet has a glass transition temperature of 130 or higher. However, given that aromatic polycarbonate resin A-1 and aromatic polycarbonate resin A-2 of Sakagami et al. in view of Isozaki et al. have a viscosity average molecular weight identical to that presently claimed, it is inherent or obvious that each of the resins forming the outermost resin sheet has a glass transition temperature of 130 or higher.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishihara et al. (US 2003/0083442 A1) disclose a shaped article comprising a core formed by flame retardant polycarbonate composition comprising the resin component A and non-halogen flame retardant B, and a surface layer formed on the core by a thermoplastic resin C, wherein thermoplastic resin C can be same as resin component A (see paragraph 0137). The resin component A comprises an aromatic polycarbonate having a viscosity average molecular weight of 10,000 to 100,000 (see paragraph 0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787